DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 12/19/18. Claims 1-10 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/226,190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is an obvious modification of the claimed invention of copending Application No. 16/226,190, as follows:

copending Application No. 16/226,190
Present application
1. A SAS connector conduction detecting system, comprising: a mainboard, comprising: a plurality of mainboard SAS connectors; and 
2. The system according to claim 1, wherein the JTAG input connector of the detection circuit board is electrically connected to a test access port (TAP) controller or the JTAG output connector of another detection circuit board; and the JTAG output connector of the detection circuit board is electrically connected to the JTAG input connector of the 
3. The system according to claim 1, wherein each of the plurality of mainboard SAS connector and the SAS connector comprise integrated circuit buses, input/output pins, ground pins, data transfer pins, and analog signal pins respectively. 4. The system according to claim 1, wherein the conduction detection of each of the plurality of mainboard SAS connectors comprises data transfer pin detection, analog signal pin detection, and input/output signal pin detection.

5. The system according to claim 1, wherein the CPLD and the microprocessor are set to be in a boundary scan mode by a TAP controller. 6. A conduction detecting method for a SAS 


2. The system according to claim 1, wherein the JTAG input connector of each of the two detection circuit boards is electrically connected to a TAP controller or the JTAG output connector of another detection circuit board; and the JTAG output connector of each of the two detection circuit boards is electrically connected to the JTAG input 
5. The system according to claim 1, wherein the CPLD and the microprocessor are set to be in a boundary scan mode by a TAP controller. 6. A SAS connector conduction detecting 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(V)(B).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        08/13/21